Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Joshua R. Javitz (Reg. No. 77,047), on 11/10/2021.
The application has been amended as follows:

1. (Currently Amended) An apparatus, comprising: 
at least one processor; and
a memory storing executable instructions that, when executed by the at least one processor, causes the at least one processor to perform the steps of: 
obtaining, from the memory, a data block of a blockchain ledger, the data block comprising a first data portion, a second data portion, and information associated with at least one asset, the at least one asset comprising a connected device;
obtaining a master cryptographic key associated with a rules authority from a secure data repository accessible to the apparatus
decrypting the first data portion using a private cryptographic key associated with the connected device, and decrypting the second data portion using the master cryptographic key associated with the rules authority;
identifying a plurality of events based on the decrypted first data portion, and identifying a plurality of rules associated with the plurality of events based on the decrypted second data portion;
detecting, based on the information and on the decrypted first data portion, an occurrence of a first one of the plurality of events associated with the connected device;
identifying, based on the decrypted second data portion, at least one of the plurality of rules that is associated with the first one of the plurality of events;
based on the identified at least one of the plurality of rules a first electronic command that initiates
generating an additional data block of the blockchain ledger, the additional data block comprising the first data portion, the second data portion, and at least one parameter value of the transfer.

2. (Cancelled)

3. (Currently Amended) The apparatus of claim 1, wherein the at least one processor further executes the instructions to perform the step of generating [[an]] a second electronic command that initiates a disbursement of funds from a first account of [[a]] the first party to a second account of the second party in accordance with the at least one of the plurality of rules.

4. (Currently Amended) The apparatus of claim 1, wherein: 
the at least one processor further executes the instructions and performs the steps:
receiving data from a device associated with the first party;
modifying the decrypted second data portion based on at least a portion of the received data;
encrypting the modified second data portion using the master cryptographic key of the rules authority; and
the additional data block of the blockchain ledger further comprises the encrypted modified second data portion.

5. (Currently Amended) The apparatus of claim 1, wherein:
the at least one processor further executes the instructions to perform the steps of:
receiving data associated with at least one second event of the plurality of events;
modifying the decrypted first data portion based on at least a portion of the received data;
encrypting the modified first data portion using the master cryptographic key associated with the rules authority;
the additional data block further comprises the encrypted modified second first data portion.

6. (Previously Presented) The apparatus of claim 1, wherein the information further comprises a transaction date associated with a prior transfer of the ownership interest in the connected device to the first party.

7. (Currently Amended) The apparatus of claim 6, wherein the at least one processor further executes the instructions to perform the steps of:
obtaining, from the decrypted first data portion, a temporal condition associated with the connected device, the temporal condition comprising a threshold time period;
establishing, based on the transaction date, a time period associated with the ownership interest of the first party in the connected device;
determining that the established time period exceeds the threshold time period; and
detecting the occurrence of the first one of the plurality of events in response to the determination that the established time period exceeds the threshold time period.

8. (Currently Amended) The apparatus of claim 6, wherein the at least one processor further executes the instructions to perform the steps of:
obtaining, from the decrypted first data portion, a usage condition associated with the connected device, the usage condition comprising a threshold value of a usage parameter of the connected device;
based on the information, compute a value of the usage parameter during a corresponding time period;
determining that the computed value of the usage parameter exceeds the threshold value during the corresponding time period; and
detecting the occurrence of the first one of the plurality of events in response to the determination that the computed value of the usage parameter exceeds the threshold value.

9-11. (Cancelled)

12. (Currently Amended) A computer-implemented method, comprising: 
obtaining, by 
obtaining, by master cryptographic key associated with a rules authority from a secure data repository
decrypting, by master cryptographic key associated with the rules authority;
identifying, by plurality of events based on the decrypted second data portion;
detecting, by plurality of events associated with the connected device;
identifying, by plurality of rules that is associated with the first one of the plurality of events;
based on the identified at least one of the plurality of rules, generating by a first electronic command that initiates a transfer of an ownership interest in the connected device from a first party to a second party; and
generating, by 

13. (Cancelled)

14. (Currently Amended) The method of claim 12, wherein the method further comprises generating [[an]] a second electronic command that initiates a disbursement of funds from a first account of [[a]] the first party to a second account of the second party in accordance with the at least one rule of the plurality of rules.

15. (Currently Amended) The method of claim 12, further comprising: 
receiving data from a device associated with the first party;
modifying the decrypted second data portion based on [[the]] at least a portion of the received data; and
encrypting the modified second data portion using the master cryptographic key of the rules authority,
wherein the additional data block further comprises the encrypted modified second data portion.

16. (Currently Amended) The method of claim 12, further comprising: 
receiving data associated with at least one second triggering event;
modifying the decrypted first data portion based on at least a portion of the received data; and
encrypting the modified first data portion using the master cryptographic key associated with the rules authority,
wherein the additional data block further comprises the encrypted modified first data portion.

17. (Previously Presented) The method of claim 12, wherein the information comprises a transaction date associated with a prior transfer of the ownership interest in the connected device to the first party.

18. (Currently Amended) The method of claim 17, further comprising
obtaining, from the decrypted first data portion, a temporal condition associated with the connected device, the temporal condition comprising a threshold time period;
establishing, based on the transaction date, a time period associated with the ownership interest of the first party in the connected device;
determining that the established time period exceeds the threshold time period; and
detecting the occurrence of the first one of the plurality of events in response to the determination that the established time period exceeds the threshold time period.

19. (Currently Amended) The method of claim 17, further comprising
obtaining, from the decrypted first data portion, a usage condition associated with the connected device, the usage condition comprising a threshold value of a usage parameter of the connected device during a corresponding time period;
based on the information, computing a value of the usage parameter of the connected device during a corresponding time period;
determining that computed value of the usage parameter exceeds the threshold value during the corresponding time period; and
detecting the occurrence of the first one of the plurality of events in response to the determination that the computed value of the usage parameter exceeds the threshold value.

20-23. (Cancelled)

24. (Currently Amended) A tangible, non-transitory computer-readable medium having storing software instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising:
obtaining, from a data repository, a data block of a blockchain ledger, the data block comprising a first data portion, a second data portion, and information associated with at least one asset, the at least one asset comprising a connected device;
obtaining a master cryptographic key associated with a rules authority from a secure data repository
decrypting the first data portion using a private cryptographic key associated with the connected device, and decrypting the second data portion using the master cryptographic key of the rules authority;
identifying a plurality of events based on the decrypted first data portion, and identifying a plurality of rules associated with the plurality of events based on the decrypted second data portion;
detecting, based on the information and the decrypted first data portion, an occurrence of a first one of the plurality of events associated with the connected device;
identifying, based on the decrypted second data portion, at least one of the plurality of rules that is associated with the first one of the plurality of events;
based on the identified at least one of the plurality of rules, generating an electronic command that initiates a transfer of an ownership interest in the connected device from a first party to a second party; and
generating an additional data block of the blockchain ledger, the additional data block comprising the first data portion, the second data portion, and at least one parameter value of the transfer.

25. (Currently Amended) The apparatus of claim 1, wherein:
the private cryptographic key associated with the connected device comprises a private cryptographic key of the first party or a private cryptographic key of the 

26. (Currently Amended) The apparatus of claim 1, wherein:
the at least one processor further executes the instructions to perform the step of
generating the additional data block in accordance with the at least one of the plurality of rules associated with the first one of the plurality of events;
the at least one parameter value comprises 

27. (Currently Amended) The apparatus of claim 1, wherein the at least one processor further executes the instructions to perform the steps of:
transmitting the additional data block to one or more peer computing systems;
receiving at least a portion of an additional blockchain ledger that includes the additional data block from at least one of the one or more peer computing systems, and storing the portion of the additional blockchain ledger within the memory.

28. (Currently Amended) The apparatus of claim 1, wherein the at least one processor further executes the instructions to perform the steps of:
generating an additional blockchain ledger that includes the additional data block; and
storing the additional blockchain ledger within the memory.

29. (Currently Amended) The apparatus of claim 1, wherein the at least one processor further executes the instructions to perform the steps of:
detecting an occurrence of a second one of the plurality of events based on the information and on the decrypted first data portion, and identifying an additional one of the plurality of rules associated with the second one of the plurality of events based on the decrypted second data portion; and
based on the detected occurrence of the second one of the plurality of events, generate and transmit notification data to a device of the first party.

30. (Currently Amended) The apparatus of claim 29, wherein:
the second one of the plurality of events comprises a non-compliance of the connected device with a communications schedule; and
the notification data comprises a portion of the communications schedule associated with the non-compliance.

31. (Currently Amended) The apparatus of claim 1, wherein: 
the at least one processor further executes the instructions to perform the steps of:
obtaining, from the memory, the private cryptographic key associated with the connected device; 
encrypting the at least one parameter value using the private cryptographic key; and
the additional data block comprises the at least one encrypted parameter value.

32 (Previously Presented) The apparatus of claim 1, wherein the at least one processor further executes the instructions to perform the steps of:
generating the master cryptographic key; and
storing the master cryptographic key within a portion of the secure data repository.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 3-8, 12, 14-19, and 24-32:
The latest office action mailed on 07/07/2021 rejected claims 1, 3-8, 11-12, 14-19, 22 and 24-30 under 35 U.S.C. 101, and rejected claims 1, 3-8, 11-12, 14-19, 22 and 24-30 under 35 U.S.C. 112(b), with no prior art rejection. First, the rejections under 35 U.S.C. 112(b) are now withdrawn because the Examiner’s amendment has addressed the claim language lacking antecedent basis and the claim language being unclear in scope. Next, the prosecution history record may be referenced for why the claims have overcome the prior art, with an updated search at the time of this Examiner’s amendment revealing no new prior art. Lastly, the claims are patent eligible under 35 U.S.C. 101 because the claims from the Examiner’s amendment now recite meaningful limitations beyond just applying to a particular technical environment (i.e. using multiple keys associated with different parties to decrypt data portions associated with each party, identifying events and rules, detecting a certain events, and generating a command to initiate transfer of ownership from one party to another).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685